Citation Nr: 0013484	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  93-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of the right upper extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder. 

3.  Entitlement to an evaluation in excess of 70 percent for 
right upper extremity paresis with limitation of motion of 
the right shoulder, elbow, wrist, hand and fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1941 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned an eighty percent 
evaluation to the service-connected right lower extremity 
paresis with foot drop and a seventy percent evaluation to 
the service-connected right upper extremity paresis with 
limitation of motion of the right shoulder, elbow, wrist, 
hand and fingers; both evaluations became effective on 
November 13, 1992.  The RO also granted entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance.  The veteran was informed of the RO's 
decision in May 1993.  In an August 1993 letter from the 
veteran's representative, he disagreed with the RO's May 1993 
determination, and specifically requested that the appellant 
receive a higher grant of special monthly compensation based 
upon the loss of use of the right arm and right leg in 
accordance with 38 U.S.C.A. § 1114(m) (West 1991).  In 
September 1993, the RO issued a statement of the case 
addressing the claim of entitlement to special monthly 
compensation based on loss of use of the right arm and right 
leg.  A timely substantive appeal with respect to this issue 
was received by the RO in November 1993.  In an April 1996 
rating decision, the RO granted entitlement to special 
monthly compensation based on loss of use of the right lower 
extremity.  The veteran's claim for special monthly 
compensation based on loss of use of the right upper 
extremity remains in appellate status and will be addressed 
in the remand section below.  

In a letter dated June 22, 1995, the veteran's representative 
requested increased evaluations for the service-connected 
cervical spine disorder and right upper extremity paresis 
with limitation of motion of the right shoulder, elbow, 
wrist, hand and fingers.  In a September 1995 rating 
decision, the RO denied increased evaluations for the 
aforementioned disorders.  The veteran was informed of the 
RO's denial in a September 1995 supplemental statement of the 
case (SSOC).  The Board has construed the veteran's 
representative's July 1996 argument, which addressed these 
issues, as a timely notice of disagreement with the RO's 
September 1995 determination.  The Board observes, however, 
that neither the September 1995 SSOC, nor a subsequent SSOC, 
issued in April 1996, contained pertinent laws and 
regulations with respect to the veteran's claims for 
increased evaluations for the service-connected cervical 
spine disorder and right upper extremity disorder.  The 
veteran's increased evaluation claims with respect to the 
aforementioned disorders will be addressed in detail in the 
remand section below.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for the service-connected 
cervical spine disorder and right upper extremity paresis 
with limitation of motion of the right shoulder, elbow, 
wrist, hand and fingers and the claim of entitlement to 
special monthly compensation based on loss of use of the 
right upper extremity are well grounded under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board 
finds that the veteran has submitted claims which are 
plausible and capable of substantiation.

Concerning the veteran's claim of entitlement to special 
monthly compensation based on loss of use of the right upper 
extremity, the veteran's representative requested, in a June 
1995 written argument, that the veteran be scheduled for a VA 
neurology examination in order to specifically address any 
loss of use of the right upper extremity.  In response to the 
representative's request, the veteran was afforded a VA 
neurology examination in July 1995, but the examiner did not 
provide the requested opinion.  In an October 1995 written 
argument, the representative again requested that the veteran 
be re-scheduled for an additional VA neurology examination.  

Thereafter, in November 1995, the veteran was provided a VA 
epilepsy and narcolepsy examination.  While a neurological 
examination was conducted and objective findings with respect 
to the right upper extremity were noted during the November 
1995 VA examination, the examiner did not address loss of 
use, if any, of the right upper extremity.  Where the medical 
record is insufficient and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the 
Board finds that the veteran should be provided an additional 
VA neurological examination in order to determine if there is 
loss of use of the right upper extremity prior to final 
appellate review of his claim of entitlement to special 
monthly compensation for loss of use of the right upper 
extremity.  

Regarding his claims for increased evaluations for the 
service-connected cervical spine and right upper extremity 
paresis with limitation of motion of the right shoulder, 
elbow, wrist, hand and fingers, the veteran's 
representative's written argument, dated in July 1996, has 
been accepted as a timely notice of disagreement with the 
RO's September 1995 denial of increased evaluations for the 
aforementioned disabilities.  As noted above, however, the RO 
has not provided either the veteran or his representative 
with the pertinent laws and regulations with respect to the 
increased evaluation claims discussed herein in either the 
September 1995 or April 1996 SSOCs.  Therefore, an additional 
SSOC should be issued including all the relevant laws and 
regulations in order to cure the material defects in the 
prior SSOCs with respect to the veteran's increased 
evaluation claims.  See 38 C.F.R. § 19.31 (1999).  

Under the circumstances, the Board is of the opinion that 
further development is warranted. Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims, to include identification of all 
treatment received since January 1995.  
When the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records, 
including those from November 1995 to the 
present, which have not already been 
obtained.   Treatment records from any 
identified VA facility should also be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine whether he has 
lost the use of his right upper 
extremity.  With respect to the right 
upper extremity, the examiner should 
state whether it is at least as likely as 
not that there is anatomical loss or loss 
of use of one arm at a level, or with 
complications, which prevents natural 
elbow action with a prosthesis in place.  
In determining whether there is natural 
elbow action with a prosthesis in place, 
the examiner is requested to take into 
consideration whether use of the proper 
prosthetic appliance requires natural use 
of the joint, or whether necessary motion 
is otherwise controlled, so that the 
muscles affecting the joint motion might 
become atrophied.  The examiner should be 
provided a copy of 38 C.F.R. §§ 
3.350(c)(iii)(2) (1999) prior to the 
examination.  The examiner should review 
the claims folder in making this 
determination.  A complete rationale for 
all opinions expressed must be provided.  
The examination report must be typed.

3.  The RO should readjudicate the 
veteran's claims of entitlement to 
special monthly compensation based on 
loss of use of the right upper extremity 
and the claims for increased evaluations 
for the service-connected cervical spine 
disorder and right upper extremity 
paresis with limitation of motion of the 
right shoulder, elbow, wrist, hand and 
fingers, taking into account the evidence 
submitted since April 1996 and all other 
applicable laws and regulations.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations with respect to each 
claim.  They should be afforded the 
applicable time to respond.

4.  If the RO continues to deny increased 
evaluations for the service-connected 
cervical spine disorder and right upper 
extremity paresis with limitation of 
motion of the right shoulder, elbow, 
wrist, hand and fingers, the veteran and 
his representative should be notified of 
the RO's determinations.  If, and only 
if, a timely substantive appeal is filed 
with respect to the RO's denial of 
increased evaluations for the 
aforementioned disorders, should the 
veteran then be scheduled for additional 
VA orthopedic and neurological 
examinations in order to assess the 
current severity of the aforementioned 
service-connected disorders, and these 
issues be returned to the Board for final 
appellate review.

The case should be returned to the Board for further 
appellate review, if in order. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

